Banke, Judge.
This appeal is from the superior court’s reversal of the findings of the administrative law judge in a workers’ compensation case. The administrative law judge ruled that the claimant’s injury had not arisen out of or in the course of her employment as manager of the Northcrest *862Road "Seven-Eleven” store.
Argued September 25, 1979
Decided October 19, 1979.
Andrew J. Hamilton, John W. Winborne, III, B. A. Bladen, for appellants.
Charles E. Moore, David S. Rand, for appellee.
Claimant was injured in an automobile accident on the way to her home about 10:45 p.m. after taking some change to a "Seven-Eleven” store on Oakcliff Road. Although she testified that she had planned to obtain more change at her home and proceed with it to the Northcrest store that night, this testimony was obviously not believed by the administrative law judge. His disbelief was undoubtedly influenced by the fact that the Northcrest store was to close at 11 p.m. that night.
As this court has repeatedly held, the findings of the administrative law judge are conclusive when supported by any evidence. Howard Sheppard, Inc. v. McGowan, 137 Ga. App. 408 (224 SE2d 65) (1976); Indemnity Ins. Co. v. O’Neal, 104 Ga. App. 305 (3) (121 SE2d 689) (1961). Thus, the trial court erred in reversing them.

Judgment reversed.


McMurray, P. J., and Underwood, J., concur.